DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 25 is objected to because of the following informalities:  
Regarding claim 25, “an first jaw pivotably connected” should recite “a first jaw pivotably connected.”
Regarding claim 25, “a second jaw connected to the distal portion of the outer tube an inner shaft” should recite “a second jaw connected to the distal portion of the outer tube; an inner shaft”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the conduit bore" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 13-16 are indefinite by virtue of their dependency on indefinite base claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12-13, 17, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Exconde et al. (US 5,496,310).
Regarding claim 1, Exconde discloses: a surgical tool (Fig. 1) comprising: a handle 20; an outer tube (Col. 11 lines 37-55 discloses cannula ports for the device to enter through) connected to the handle and extending along a longitudinal axis (cannula ports as disclosed in Col. 11 lines 37-55 are connected to the handle extending along a longitudinal axis when the device 10 is inserted into the port); an end effector 30 connected to the outer tube (indirectly connected via the outer tube 40); an inner shaft 22 located within the outer tube and extending along the longitudinal axis (Fig. 8), the inner shaft connected to the end effector and the outer shaft (Fig. 8), and the handle operable to translate the inner shaft with respect to the outer tube to operate the end effector (Fig. 1); and a guide tube 40 located within the outer tube between the handle and the end effector (Fig. 8), the guide tube including a conduit 73 extending therethrough (Fig. 3).

    PNG
    media_image1.png
    471
    579
    media_image1.png
    Greyscale

Regarding claim 2, Exconde discloses the surgical tool of claim 1. Exconde also disclose: wherein the guide tube forms a pneumatic seal with the inner shaft (Col. 10, lines 45-64).
Regarding claim 3, Exconde discloses: the surgical tool of claim 1, and wherein the guide tube is formed within an extrusion of a non-conductive material (Col. 11 lines 11-16).
Regarding claim 4, Exconde discloses: the surgical tool of claim 1, and wherein the guide tube includes a second conduit 44 extending therethrough.
Regarding claim 5, Exconde discloses: the surgical tool of claim 4, and wherein one of the conduit and the second conduit are configured to receive a reciprocating shaft 22 therethrough (Fig. 8, Col. 10 lines 33-37).
Regarding claim 6, Exconde discloses: the surgical tool of claim 5, and wherein the reciprocating shaft is the inner shaft 22 (Fig. 8).
Regarding claim 12, Exconde discloses the surgical tool of claim 1, and wherein the conduit bore (Fig. 3) is laterally offset from the longitudinal axis 60.
Regarding claim 13, Exconde discloses the surgical tool of claim 12, and wherein the guide tube includes a second conduit bore (Fig. 3 shows the bores being offset) laterally offset from the longitudinal axis opposite the conduit bore (Fig. 3).
Regarding claim 17, Exconde discloses: the surgical tool of claim 4, and wherein the end effector includes a jaw 30 and wherein the inner shaft is operable to open and close the jaw (Col. 8 lines 28-30).
Regarding claim 29, Exconde discloses: a surgical tool (Fig. 1) comprising: an outer tube (Col. 11 lines 37-55 discloses cannula ports for the device to enter through) connected to a handle and extending along a longitudinal axis (cannula ports as disclosed in Col. 11 lines 37-55 are connected to the handle extending along a longitudinal axis when the device 10 is inserted into the port); an end effector 30 connected to the outer tube (when the device is inserted through the port); an inner shaft 22 located within the outer tube and extending along the longitudinal axis (Fig. 8), the inner shaft connected to the end effector and the outer shaft (Fig. 8, the inner shaft is connected to the outer shaft via 40), and the inner shaft translatable with respect to the outer tube to operate the end effector (Col. 8 lines 19-44); and a guide tube 40 located within the outer tube between the handle and the end effector (Fig. 1), the guide tube including a conduit extending therethrough (first conduit of Fig. 8 reproduced above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Exconde in view of Parrott et al. (US 2012/0109186 A1).
Regarding claim 9, Exconde discloses the surgical tool of claim 6. Exconde fails to directly disclose: wherein the second conduit is configured to receive route wires over a length of the guide tube.
In the same field of endeavor, namely articulating laparoscopic surgical instruments, Parrott discloses: wherein the second conduit is configured to receive route wires over a length of the guide tube (para. [0008]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Exconde to have the second conduit is configured to receive route wires over a length of the guide tube as taught by Parrott for the purpose of operating the end effector from a position outside the body (para. [0008]). 
Regarding claim 10, Exconde discloses the surgical tool of claim 5. Exconde fails to disclose: wherein the other of the conduit and the second conduit is configured to route wires over a length of the guide tube.
In the same field of endeavor, namely articulating laparoscopic surgical instruments, Parrott discloses: wherein the other of the conduit and the second conduit is configured to route wires over a length of the guide tube (para. [0008]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Exconde to have the other of the conduit and the second conduit is configured to route wires over a length of the guide tube as taught by Parrott for the purpose of delivering wires to the end effector through the middle of the device to protect the wires and reduce crowding (para. [0008]). 
Regarding claim 11, Exconde discloses the surgical tool of claim 4. Exconde fails to disclose: wherein one of the conduit and the second conduit is configured to route wires over a length of the guide tube.
In the same field of endeavor, namely articulating laparoscopic surgical instruments, Parrott discloses: wherein one of the conduit and the second conduit is configured to route wires 88, 90 over a length of the guide tube (para. [0008]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Exconde to have one of the conduit and the second conduit is configured to route wires over a length of the guide tube as taught by Parrott for the purpose of providing wires to the end effector to control the end effector (para. [0008]). 
Regarding claim 14, Exconde discloses the surgical tool of claim 13. Exconde fails to directly disclose: wherein the second conduit bore is configured to route wires over a length of the guide tube.
In the same field of endeavor, Parrott discloses: wherein the second conduit bore is configured to route wires over a length of the guide tube (para. [0008] and Fig. 10B reproduced below disclose that the wires are routed through a conduit bore).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Exconde to have the second conduit bore is configured to route wires over a length of the guide tube as taught by Parrott for the purpose of providing wires from a proximal end of the device to control the end effector (para. [0008]). 


    PNG
    media_image2.png
    354
    423
    media_image2.png
    Greyscale

Claims 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Exconde in view of Ward et al. (US 2015/0105821 A1).
Regarding claim 18, Exconde discloses the surgical tool of claim 1. Exconde also discloses additional bores 74a and 74b but fails to disclose a blade bore extending axially along the guide tube, wherein a blade extends through the blade bore, and wherein the blade bore configured to allow the blade to translate within the blade channel relative to the guide tube.
In the same field of endeavor, namely forceps assemblies, Ward discloses: wherein the conduit 34 is a blade bore (para. [0109]) extending axially along the guide tube 20, wherein a blade extends through the blade bore (para. [0109]), and wherein the blade bore configured to allow the blade to translate within the blade channel relative to the guide tube (para. [0109] and [0124]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Exconde which has additional bores to have those additional bores accommodate a blade bore extending axially along the guide tube, wherein a blade extends through the blade bore, and wherein the blade bore configured to allow the blade to translate within the blade channel relative to the guide tube as taught by Ward since a blade and blade bore is a laparoscopic type instrument as disclosed by Exconde (Col. 10 lines 28-44) that can be suitably passed through the conduits for the purpose of delivering the blade to the distal end of the guide tube for cutting the tissue while the tissue is being held in place (para. [0058] and [0109]). 
Regarding claim 19, Exconde discloses the surgical tool of claim 1. Exconde fails to directly disclose: wherein the guide tube includes a blade bore extending axially along the guide tube, a blade extending through the blade bore, the blade channel configured to allow the blade to translate within the blade bore relative to the guide tube.
In the same field of endeavor, Ward discloses: wherein the guide tube includes a blade bore (para. [109]) extending axially along the guide tube 20 (Fig. 3), a blade 10 extending through the blade bore (para. [0109] and [0124]), the blade channel configured to allow the blade to translate within the blade bore relative to the guide tube (para. [0124]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Exconde to have the guide tube including a blade bore extending axially along the guide tube, a blade extending through the blade bore, the blade channel configured to allow the blade to translate within the blade bore relative to the guide tube as taught by Ward for the purpose of cutting tissue from the distal end of the device (para [0058]). 
Regarding claim 21, Exconde and Ward disclose the surgical tool of claim 19. Exconde further discloses: wherein the blade channel is offset of the longitudinal axis (Fig. 3 shows the channels (and thus the blade channel) offset from the longitudinal axis).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Exconde in view of Ward and in further view of Brisson et al. (US 2003/0208296 A1)
Regarding claim 20, Exconde and Ward disclose the surgical tool of claim 19. Exconde and Ward fail to directly disclose: wherein the blade is located within the inner tube and extends axially parallel to the longitudinal axis and wherein the blade is translatable to extend at least partially into the end effector.
In the same field of endeavor, namely shaping tools, Brisson disloses: wherein the blade 504 is located within the inner tube 802 and extends axially parallel to the longitudinal axis and wherein the blade is translatable to extend at least partially into the end effector (para. [0111]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Exconde to have the blade located within the inner tube and extending axially parallel to the longitudinal axis and wherein the blade is translatable to extend at least partially into the end effector as taught by Brisson for the purpose of extending and retracting the blade through the sheath to reach the end effector to cut tissue (para. [0111]). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Exconde in view of Ward and in further view of Okada et al. (US 2009/0198098 A1)
Regarding claim 22, Exconde and Ward disclose the surgical tool of claim 19. Exconde and Ward fail to disclose: wherein the conduit is a wire routing bore is offset of the longitudinal axis opposite the blade channel.
In the same field of endeavor, namely endoscope instruments, Okada et al. discloses: wherein the conduit is a wire routing bore 4 is offset of the longitudinal axis opposite the blade channel 31 (Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Exconde and Ward to have the conduit is a wire routing bore is offset of the longitudinal axis opposite the blade channel as taught by Okada for the purpose of manipulating both the wire and the blade separately (para. [0072]-[0073]). 
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Exconde in view of Ward and Okata and in further view of Parrott.
Regarding claim 23, Exconde, Ward, and Okata disclose the surgical tool of claim 22.  Parrott further discloses wherein the guide tube includes a second wire routing bore (see Fig. 10B reproduced above) extending therethrough, the second wire routing bore offset of the longitudinal axis (Fig. 10B above shows the wire routing bore offset from the longitudinal axis), the wire routing bore offset of the longitudinal axis (Fig. 10B reproduced above shows the wire routing bore offset of the longitudinal axis) and the second wire routing bore offset an opposite side of the longitudinal axis from the wire routing bore (Fig. 12B above).
Parrott fails to disclose that the second wire routing bore is opposite the blade channel.
In the same field of endeavor, Ward discloses a blade channel 34.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Exconde, Okata, and Parrott to have a blade channel 34 as taught by Ward for the purpose of extending a blade through the channel without interfering with the wire routing bores (para. [0109]). 
Regarding claim 24, Exconde, Ward, Okata, and Parrott disclose the surgical tool of claim 23. Parrott further discloses: wherein the wire routing bore is configured to receive a second conduit therethrough (para. [0051] discloses that cables 88, 90 can consist of several wires in which the routing wire bore would receive a second conduit). 
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Denzinger et al. (US2017/0172700A1) in view of Exconde.
Regarding claim 25, Denzinger discloses: a surgical tool (Fig. 1) comprising: a handle 202; an outer tube 150 including a proximal portion connected to the handle (Fig. 1) and extending along a longitudinal axis to a distal portion (Fig. 1); an first jaw 182 pivotably connected to the distal portion of the outer tube (para. [0074]); a second jaw 190 connected to the distal portion of the outer tube (via element 154) an inner shaft 172 located within the outer tube and extending along the longitudinal axis (Fig. 3B), the inner shaft connected to the outer shaft (para. [0074]), and the handle operable to translate the inner shaft with respect to the outer tube to move the first jaw between an open position and a closed position (para. [0076]).
Denzinger fails to directly disclose: a guide tube located within the outer tube between the handle and the first jaw, the guide tube including a conduit extending therethrough.
In the same field of endeavor, Exconde discloses: a guide tube 40 located within the outer tube (upon insertion into the body) between the handle and the first jaw (Fig. 1), the guide tube including a conduit 74a (the conduits are formed in a guide tube as shown in Fig. 3A) extending therethrough (Col. 10, lines 37-44).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Dezinger to have a guide tube located within the outer tube  between the handle and the first jaw, the guide tube including a conduit extending therethrough.as taught by Exconde for the purpose of accommodating laparascopic surgical devices (or wires) therein to enhance the utility and flexibility of instrument 10 (Col. 10 lines 37-44). 
Regarding claim 26, Denzinger and Exconde disclose the surgical tool of claim 25. Denzinger fails to directly disclose: and wherein the guide tube includes a second conduit extending therethrough.
Exconde discloses: the guide tube includes a second conduit 74b extending therethrough.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Dezinger to have the guide tube includes a second conduit extending therethrough as taught by Exconde for the purpose of accommodating multiple laparoscopic surgical devices (or wires) therein to enhance the utility and flexibility of the instrument (Col. 10 lines 37-44). 
Regarding claim 27, Denzinger and Exconde disclose the surgical tool of claim 26. Denzinger  fails to disclose: and wherein one of the conduit and the second conduit are configured to receive a reciprocating shaft therethrough. Exconde discloses: wherein one of the conduit and the second conduit are configured to receive a reciprocating shaft 22 therethrough.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Dezinger to wherein one of the conduit and the second conduit are configured to receive a reciprocating shaft 22 therethrough as taught by Exconde for the purpose of routing wires or controlling devices therethrough (Col. 8 lines 28-36). 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Denzinger in view of Exconde, in further view of Parrott.
Regarding claim 28, Denzinger and Exconde disclose the surgical tool of claim 26. Denzinger and Exconde fail to directly disclose: wherein one of the conduit and the second conduit is configured to route wires over a length of the guide tube.
In the same field of endeavor, Parrott discloses: wherein one of the conduit and the second conduit is configured to route wires over a length of the guide tube (Fig. 10B reproduced above).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Exconde to have wherein one of the conduit and the second conduit is configured to route wires over a length of the guide tube as taught by Parrott for the purpose of providing wires from a proximal end of the device to control the end effector (para. [0008]). 
Allowable Subject Matter
Claim 7-8, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no art on record, alone or in combination could be found to teach: 
Regarding claims 7-8 and 15-16, no art could be found to teach “the inner shaft is a tube that surrounds the guide tube” 
The closest art found was Exconde. In view of claim 7, Exconde does not teach “the inner shaft is a tube that surrounds the guide tube.” Specifically, the inner shaft 22 is inside the guide tube 40. Exconde could not be modified to include the inner shaft surrounding the guide tube without significantly altering the function of the device or completely re-designing the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL LYNN GEIGER whose telephone number is (571)272-6196. The examiner can normally be reached Mon-Fri 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHAEL L GEIGER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771